Citation Nr: 9929317	
Decision Date: 10/12/99    Archive Date: 10/21/99

DOCKET NO.  98-19 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
sinusitis. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel





INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  The case comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 1998 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio, which reopened the veteran's claim of 
entitlement to service connection for sinusitis, after 
finding that he had submitted new and material evidence, and 
denied the claim on the merits  

As enunciated by the United States Court of Appeals for the 
Federal Circuit (Court of Appeals), 38 U.S.C.A. § 7104(b) 
(West 1991) confers jurisdiction on the Board to consider 
previously adjudicated claims only if new and material 
evidence has been presented.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  The Court of Appeals also stated 
that, as a jurisdictional matter, the question of whether new 
and material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits. Id.  
Accordingly, the Board finds that it must first determine 
whether new and material evidence has been presented, despite 
the nature of the RO's decision.

In addition, the Board finds that, in a September 1997 VA 
form 21-526 (Veteran's Application for Compensation or 
Pension), the veteran requested consideration of a claim of 
service connection for the residuals of the removal of 
polyps.  Furthermore, in the August 1998 Notice of 
Disagreement and in a May 1999 Informal Hearing Presentation 
submitted by the veteran's representative, the veteran 
requested consideration of the issue regarding whether new 
and material evidence has been submitted to reopen a claim of 
entitlement to service connection for arthritis.  However, as 
the only issue currently before the Board is that set forth 
on the title page of this decision, these matters are 
referred to the RO for appropriate action.

The Board also notes that the veteran was scheduled to have 
an appeal hearing at the RO on February 4, 1999.  However, as 
evidenced by a February 2, 1999 VA form 119 (Report of 
Contact), the veteran's representative communicated to the RO 
that the veteran no longer wished to have such a hearing.  
Subsequently, in correspondence to the Board dated May 1999, 
the veteran reiterated his interest in having an appeal 
hearing at the RO.  However, in September 1999, the Board 
received additional correspondence from the veteran noting, 
once again, that he did not wish to appear at the requested 
hearing.  As such, the veteran's request for an appeal 
hearing at the RO is considered withdrawn and the Board will 
proceed with its review on the present record.  See 38 C.F.R. 
§ 20.702 (1999).

 
REMAND

In reviewing the record, the Board finds that, subsequent to 
the RO's issuance of the August 1998 statement of the case, 
the veteran submitted, in October 1998, written statements 
from two friends indicating generally that the veteran's 
sinusitis began while he was on active duty and that the 
condition persisted and necessitated treatment after service.  
However, the lay statements were not considered by the RO, 
and not addressed in a supplemental statement of the case 
prior to the case being sent to the Board.  Under these 
circumstances, the case must be returned to the RO for its 
review of the aforementioned evidence and inclusion of the 
evidence in a supplemental statement of the case.  38 C.F.R. 
§§ 19.37, 20.1304 (1999). 

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should readjudicate the 
veteran's claim in light of the 
additional evidence submitted by the 
veteran, consisting of two lay 
statements received by the RO in October 
1998.  If the determination remains 
adverse to the veteran, he should be 
furnished with a Supplemental Statement 
of the Case and be afforded an 
opportunity to respond thereto.

2.  The veteran has the right to submit 
additional evidence, to include medical 
evidence of a current diagnosis of 
sinusitis, and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion 
as to the merits of the case, either favorable or 
unfavorable, at this time.  No action is required of the 
veteran until he is notified.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










